

Exhibit 10.04


VALERO ENERGY CORPORATION
2011 OMNIBUS STOCK INCENTIVE PLAN
(amended and restated effective February 25, 2016)


This Valero Energy Corporation 2011 Omnibus Stock Incentive Plan (hereinafter
called the “Plan”) was approved by the Company’s stockholders and became
effective on April 28, 2011.


ARTICLE 1.     PURPOSE


The purpose of the Plan is to attract and retain the services of employees and
non-employee directors, to provide them with a proprietary interest in the
Company, and to motivate them using stock-based incentives linked to long-range
performance goals and the interests of the Company’s stockholders.


ARTICLE 2.     DEFINITIONS


For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:


2.1     “Annual Incentive Bonus Plan” means the annual bonus program or
successor plans of the Company, its subsidiaries or its successors.


2.2     “Award” means the grant of any Incentive Stock Option, Non-qualified
Stock Option, SAR, Restricted Stock, Restricted Stock Unit, Stock Unit,
Performance Share, Performance Unit, Performance Cash, or Dividend Equivalent
whether granted singly, in combination or in tandem (each individually referred
to herein as an "Incentive"). "Award" also means any Incentive to which an award
under the Annual Incentive Bonus Plan is converted into an Award made under the
Plan.


2.3     “Award Agreement” means a written agreement between a Participant and
the Company, which contains the terms of the grant of an Award.


2.4     “Award Period” means the period during which one or more Incentives
granted under an Award may be exercised or earned.


2.5     “Board” means the board of directors of the Company.


2.6     “Cause” means the:
(a)          conviction of the Participant by a state or federal court of (i) a
felony involving moral turpitude or (ii) embezzlement or misappropriation of
funds of the Company,
(b)          the Company's reasonable determination that the Participant has
(i) committed an act of fraud, embezzlement, theft, or misappropriation of funds
in connection with such Participant's duties in the course of his or her
employment with the Company (or applicable Subsidiary), or (ii) engaged in gross
mismanagement, negligence or misconduct that causes or could potentially cause
material loss, damage or injury to the Company, any of its Subsidiaries, or
their respective employees, or
(c)          the Company's reasonable determination that (i) the Participant has
violated any company policy, including but not limited to, policies regarding
sexual harassment, insider trading, confidentiality, substance abuse and/or
conflicts of interest, which violation could result in the termination of the
Participant's employment or service as a Non-employee Director, or (ii) the
Participant has failed to satisfactorily perform the material duties of the
Participant's position with the Company or any of its Subsidiaries.



Page 1

--------------------------------------------------------------------------------



2.7     “Change of Control.” A Change of Control shall be deemed to occur when:
(a)          following approval by the stockholders of the Company, an agreement
or transaction is consummated pursuant to which: (i) the Company merges or
consolidates with any other Person (other than a wholly owned subsidiary of the
Company) and is not the surviving entity (or in which the Company survives only
as the subsidiary of another entity); (ii) the Company sells all or
substantially all of its assets to any other Person (other than a wholly owned
subsidiary of the Company); or (iii) the Company is liquidated or dissolved; or
(b)          consummation by any “person” or “group” of a tender offer or
exchange offer for 20 percent or more of the Shares then outstanding, or for any
number or amount of Shares which, if the tender or exchange offer were to be
fully subscribed and all Shares for which the tender or exchange offer is made
were to be purchased or exchanged pursuant to the offer, would result in the
acquiring person or group directly or indirectly beneficially owning 50 percent
or more of the Shares then outstanding; or
(c)          individuals who, as of any date, constitute the Board (the
“Incumbent Board”) thereafter cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director whose
election, or nomination for election by the Company's stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or group other than the Board.


2.8     “Code” means the Internal Revenue Code of 1986, as amended, together
with the published rulings, regulations, and interpretations promulgated
thereunder.


2.9     “Committee” means the Compensation Committee of the Board or such other
Committee appointed or designated by the Board to administer the Plan in
accordance with Article 3 of this Plan.


2.10     “Common Stock” means the Company’s $0.01 par value common stock, which
the Company is currently authorized to issue or may in the future be authorized
to issue.


2.11     “Company” means Valero Energy Corporation, a Delaware corporation, and
any successor entity.


2.12     “Covered Participant” means a Participant who is a “covered employee”
as defined in Section 162(m)(3) of the Code, and any individual the Committee
determines should be treated as such a covered employee.


2.13     “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement.


2.14     “Dividend Equivalent” means an Award, designated as a Dividend
Equivalent, granted to Participants pursuant to Section 6.8 hereof, or in
conjunction with other Awards, the value of which is determined, in whole or in
part, by the value of payments tied to or based on the payment of dividends to
holders of Common Stock and may be conditioned on the attainment of Performance
Goals in a manner deemed appropriate by the Committee and described in the Award
Agreement.


2.15     “Employee” means common law employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary, or an individual who has agreed to
become an employee of the Company or any Subsidiary and actually becomes such an
employee within the following six months.


2.16     “Fair Market Value” of a share of Common Stock is the mean of the
highest and lowest prices per share on the New York Stock Exchange on the
pertinent date, or in the absence of reported sales on such day, then on the
next following day for which sales were reported.

Page 2

--------------------------------------------------------------------------------





2.17     “Good Reason” means that the Participant’s employment may be terminated
by the Employee for Good Reason following a Change of Control, or anytime within
two years following the date of Change of Control, when Good Reason means:
(a)   The assignment to the Employee of any duties inconsistent in any respect
with the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties, or responsibilities or any other action by the
Company that results in a diminution in such position’s, authority, duties, or
responsibilities, excluding for this purpose an isolated, insubstantial , and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Employee;
(b)   Any reduction in the Employee’s base salary, annual incentive target
opportunity, and/or long‐term incentive target opportunity below the level at
which the Employee was awarded compensation immediately prior to the Change of
Control;
(c)   The Company’s requiring that the Employee to be based at any office or
location other than the location at which the Employee was based immediately
preceding the Change of Control or a location other than the principal executive
offices of the Company, without the Employee’s written consent; or
(d)   Any requirement for the Employee to travel on Company business to a
substantially greater extent than required immediately prior to the Change of
Control.
2.18     “Incentive” means an Award under the Plan as defined by Section 2.2 of
Article 2.
2.19     “Incentive Stock Option” or “ISO” means an incentive stock option
within the meaning of Section 422 of the Code, granted pursuant to this Plan.


2.20     “Limited SAR” or “Limited Stock Appreciation Right” means an Award
designated as an SAR as defined in this Article 2, which is granted with certain
limiting features as determined by the Committee and as set forth in the Award
Agreement at the time of grant.


2.21     “Non-Employee Director” means a member of the Board who is not an
Employee.


2.22     “Non-qualified Stock Option” or “NQSO” means a stock option, granted
pursuant to this Plan that is not intended to comply with the requirements set
forth in Section 422 of the Code.


2.23     “NYSE” means the New York Stock Exchange.


2.24     “Option Price” means the price which must be paid by a Participant upon
exercise of a Stock Option to purchase a share of Common Stock.


2.25     “Participant” shall mean an Employee or Non-Employee Director to whom
an Award is granted under this Plan.


2.26     “Performance Award” means an Award made pursuant to this Plan to a
Participant that is subject to the attainment of one or more Performance Goals.
Performance Awards may be in the form of Performance Shares, Performance Units,
Performance Cash, or Dividend Equivalents.


2.27     “Performance Cash” means an Award, designated as Performance Cash and
denominated in cash, granted to a Participant pursuant to Section 6.7 hereof,
the value of which is conditioned, in whole or in part, by the attainment of
Performance Goals in a manner deemed appropriate by the Committee and described
in the Award Agreement.


2.28     “Performance Criteria” or “Performance Goals” or “Performance Measures”
mean the objectives established by the Committee for a Performance Period, for
the purpose of determining when an Award subject to such objectives is earned.



Page 3

--------------------------------------------------------------------------------



2.29     “Performance Period” means the time period designated by the Committee
during which performance goals must be met.


2.30     “Performance Share” means an Award, designated as a Performance Share
in the form of shares of Common Stock or other securities of the Company,
granted to a Participant pursuant to Section 6.7 hereof, the value of which is
determined, in whole or in part, by the value of Common Stock and/or conditioned
on the attainment of Performance Goals in a manner deemed appropriate by the
Committee and described in the Award Agreement.


2.31     “Performance Unit” means an Award, designated as a Performance Unit,
granted to a Participant pursuant to Section 6.7 hereof, the value of which is
determined, in whole or in part, by the attainment of Performance Goals in a
manner deemed appropriate by the Committee and described in the Award Agreement.


2.32     “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, government
or political subdivision thereof or other entity.


2.33     “Plan” means the Valero Energy Corporation 2011 Omnibus Stock Incentive
Plan, as amended from time to time.


2.34     “Restricted Stock” means shares of Common Stock issued or transferred
to a Participant pursuant to Section 6.4 of this Plan that are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement.


2.35     “Restricted Stock Unit” means a fixed or variable dollar-denominated
right to acquire Common Stock, which may or may not be subject to restrictions,
contingently awarded under Section 6.4 of the Plan.


2.36     “Retirement” means any termination of service due to retirement upon
attainment of certain age and/or service requirements as specified by the
Company’s qualified retirement program(s) or successor programs or as determined
by the Committee in the event of early retirement.


2.37     “SAR” or “Stock Appreciation Right” means the right to receive a
payment, in cash and/or Common Stock, equal to the excess of the Fair Market
Value of a specified number of shares of Common Stock on the date the SAR is
exercised over the SAR Price for such shares, and may be granted as a Limited
SAR.


2.38     “SAR Price” means the Fair Market Value of each share of Common Stock
covered by a SAR, determined by the Committee on the Date of Grant of the SAR.


2.39     “SEC” shall mean the Securities and Exchange Commission.


2.40     “Share” means a share of Common Stock.


2.41     “Stock Option” means a Non-qualified Stock Option or an Incentive Stock
Option.


2.42     “Stock Unit Award” means awards of Common Stock or other awards
pursuant to Section 6.8 hereof that are valued in whole or in part by reference
to, or are otherwise based on, shares of Common Stock or other securities of the
Company.


2.43     “Subsidiary” means any entity for which Valero Energy Corporation is
the ultimate parent company and in which all of the equity, partnership, member
or other interests are owned by Valero Energy Corporation or another one of its
Subsidiaries. “Subsidiaries” means more than one of any such entities.



Page 4

--------------------------------------------------------------------------------



ARTICLE 3.     ADMINISTRATION


3.1     The Committee shall administer the Plan unless otherwise determined by
the Board. The administering Committee shall consist of not fewer than two
persons. Any member of the Committee may be removed at any time, with or without
cause, by resolution of the Board; and any vacancy occurring in the membership
of the Committee may be filled by appointment by the Board.


3.2     The Committee shall select one of its members to act as its Chair. A
majority of the Committee shall constitute a quorum, and the act of a majority
of the members of the Committee present at a meeting at which a quorum is
present shall be the act of the Committee.


3.3     The Committee shall determine and designate from time to time the
eligible persons to whom Awards will be granted and shall set forth in each
related Award Agreement the Award Period, the Date of Grant, and such other
terms and conditions as may be approved by the Committee not inconsistent with
the Plan. The Committee shall determine whether an Award shall include one type
of Incentive, two or more Incentives granted in combination, or two or more
Incentives granted in tandem.


3.4     The Committee, in its discretion, shall (i) interpret the Plan, (ii)
prescribe, amend, and rescind any rules and regulations necessary or appropriate
for the administration of the Plan, and (iii) make such other determinations and
take such other action as it deems necessary or advisable in the administration
of the Plan. Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested parties.


3.5     With respect to restrictions in the Plan that are based on the
requirements of Rule 16b-3 under the Securities Exchange Act of 1934, Section
422 of the Code, Section 162(m) of the Code, the rules of the NYSE or any
exchange or inter-dealer quotation system upon which the Company's securities
are listed or quoted, or any other applicable law, rule or restriction
(collectively, “applicable law”), to the extent that any such restrictions are
no longer required by applicable law, the Committee shall have the sole
discretion and authority to grant Awards that are not subject to such mandated
restrictions and/or to waive any such mandated restrictions with respect to
outstanding Awards.


ARTICLE 4.     ELIGIBILITY


Employees (including Employees who are also a director or an officer) and
Non-Employee Directors are eligible to participate in the Plan. The Committee,
in its discretion, may grant, but shall not be required to grant, an Award to
any Employee or Non-Employee Director. Awards may be granted by the Committee at
any time and from time to time selectively to one or more new Participants, or
to then Participants, or to a greater or lesser number of Participants, and may
include or exclude previous Participants, all as the Committee shall determine.
Except as may be required by the Plan, Awards need not be uniform.


ARTICLE 5.     SHARES SUBJECT TO PLAN


5.1     Total Shares Available. Subject to adjustment as provided in Articles 14
and 15, the maximum number of shares of Common Stock that may be delivered
pursuant to Awards granted under the Plan is (a) 20,800,000, plus (b) shares of
Common Stock previously subject to Awards under the Plan that are forfeited,
terminated, cancelled or rescinded, settled in cash in lieu of Common Stock, or
exchanged for Awards that do not involve Common Stock, or expire unexercised.


5.2     Source of Shares. Shares to be issued may be made available from
authorized but unissued Common Stock, Common Stock held by the Company in its
treasury, or Common Stock purchased by the Company on the open market or
otherwise. During the term of this Plan, the Company will at all times reserve
and keep available a number of shares of Common Stock that shall be sufficient
to satisfy the requirements of this Plan.


5.3     Restoration and Retention of Shares (“Share Counting”). If any shares of
Common Stock subject to an Award shall not be issued or transferred to a
Participant and shall cease to be issuable or transferable to a Participant
because of the forfeiture, termination, expiration or cancellation, in whole or
in part, of such Award or for any other reason, or if any such Shares shall,
after issuance or transfer, be reacquired by the Company because of the
Participant’s

Page 5

--------------------------------------------------------------------------------



failure to comply with the terms and conditions of an Award or for any other
reason, the Shares not so issued or transferred, or the Shares so reacquired by
the Company, as the case may be, shall no longer be charged against the
limitation provided for in Section 5.1 and may be used thereafter for additional
Awards under the Plan. The following additional parameters shall apply:
(a)          To the extent an Award under the Plan is settled or paid in cash,
Shares subject to such Award will not be considered to have been issued and will
not be applied against the maximum number of shares of Common Stock provided for
in Section 5.1.
(b)          If an Award may be settled in shares of Common Stock or cash, such
shares shall be deemed issued only when and to the extent that settlement or
payment is actually made in shares of Common Stock. To the extent an Award is
settled or paid in cash, and not shares of Common Stock, any Shares previously
reserved for issuance or transfer pursuant to such Award will again be deemed
available for issuance or transfer under the Plan, and the maximum number of
shares of Common Stock that may be issued or transferred under the Plan shall be
reduced only by the number of Shares actually issued and transferred to the
Participant.
(c)          Notwithstanding the foregoing: (i) Shares withheld or tendered to
pay withholding taxes or the exercise price of an Award shall not again be
available for the grant of Awards under the Plan, and (ii) the full number of
Shares subject to a Stock Option or SAR granted that are settled by the issuance
of Shares shall be counted against the Shares authorized for issuance under this
Plan, regardless of the number of Shares actually issued upon the settlement of
such Stock Option or SAR.
(d)          Any Shares repurchased by the Company on the open market using the
proceeds from the exercise of an Award shall not increase the number of Shares
available for the future grant of Awards.


5.4     Uncertificated Shares. Shares issued under the Plan will be registered
in uncertificated book-entry form (unless a holder of Common Stock requests a
certificate representing such holder's shares of Common Stock). As a result,
instead of receiving Common Stock certificates, holders of Common Stock will
receive account statements reflecting their ownership interest in shares of
Common Stock. The book-entry Shares will be held with the Company’s transfer
agent, which will serve as the record keeper for all shares of Common Stock
being issued in connection with the Plan. Any stockholder who wants to receive a
physical certificate evidencing shares of Common Stock issued under the Plan
will be able to obtain a certificate by contacting the Company’s transfer agent.
Computershare Investor Services, Chicago, Illinois, currently serves as transfer
agent, registrar and dividend paying agent for the Common Stock. Correspondence
relating to any stock accounts, dividends or transfers of Common Stock should be
addressed to: Computershare Investor Services Shareholder Communications, 250
Royall Street, Canton, Massachusetts 02021, (888) 470-2938 or (312) 360-5261,
www.computershare.com.


ARTICLE 6.     GRANT OF AWARDS
6.1     In General.


(a)   The grant of an Award shall be authorized by the Committee and may be
evidenced by an Award Agreement setting forth the Incentive or Incentives being
granted, the total number of shares of Common Stock subject to the Incentive(s)
or the value of the Performance Award (if applicable), the Option Price (if
applicable), the Award Period, the Date of Grant, and such other terms as are
approved by the Committee not inconsistent with the Plan. The Company may
execute an Award Agreement with a Participant after the Committee approves the
issuance of an Award. Any Award granted pursuant to this Plan must be granted
within 10 years of the date of adoption of this Plan or within 10 years
following the date upon which the Plan was last amended and approved by its
stockholders. The grant of an Award to a Participant shall not be deemed either
to entitle the Participant to, or to disqualify the Participant from, receipt of
any other Award under the Plan.

Page 6

--------------------------------------------------------------------------------



(b)   If the Committee establishes a Date of Grant purchase price for an Award,
the Participant must pay such purchase price within 30 days (or such shorter
period as the Committee may specify) after the Date of Grant.
6.2     Limitations on Awards


(a)   The Plan is subject to the following additional limitations:


(i)   The Option Price of Stock Options cannot be less than 100 percent of the
Fair Market Value of a share of Common Stock on the Date of Grant of the Stock
Option.


(ii)  The SAR Price of a SAR cannot be less than 100 percent of the Fair Market
Value of a share of Common Stock on the Date of Grant of the SAR.


(iii)  Repricing of Stock Options and SARs or other downward adjustments in the
Option Price or SAR Price of previously granted Stock Options or SARs,
respectively, are prohibited, except in connection with a corporate transaction
involving the Company such as any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares, provided that the terms
of outstanding Awards may not be amended without stockholder approval to reduce
the exercise price of outstanding Stock Options or SARs or cancel outstanding
Stock Options or SARs in exchange for cash, other awards or Stock Options or
SARs having an exercise price that is less than the exercise price of the
original Stock Option or SAR.
(iv)  Not more than 90 percent of the available Shares pursuant to Awards under
the Plan may be in the form of time-lapse Restricted Stock, time-lapse
Restricted Stock Units, Stock Units, Performance Shares, Performance Units,
Performance Cash, and Dividend Equivalents.


(v)  No Participant may receive during any calendar year Awards that are to be
settled in Shares of Common Stock covering an aggregate of more than 1,000,000
Shares. In addition, a Participant who is a Non-Employee Director may not
receive in any calendar year Awards that are to be settled in Shares having a
Fair Market Value (measured on the Date(s) of Grant) that is greater than
$500,000 in the aggregate.


(vi)  No Participant may receive during any calendar year Awards that are to be
settled in cash covering an aggregate of more than $20,000,000.


(vii)  The term of Awards may not exceed 10 years.


(b)  Limited SARs granted in tandem with Stock Options or other Awards shall not
be counted towards the maximum individual grant limitation set forth in this
Section, as the Limited SAR will expire based on conditions described in Section
6.5(b), below.


6.3     Rights as Stockholder. Except as provided in Section 6.4 of this Plan,
until the issuance of the Shares of Common Stock (as evidenced by the
appropriate entry on the books of the Company or its transfer agent), no right
to vote or receive dividends or any other rights as a stockholder of the Company
shall exist with respect to such Shares, notwithstanding the exercise of any
Incentive or Award. No adjustment will be made for a dividend or other rights
for which the record date is prior to the date Shares are issued, except as
otherwise provided in this Plan.


6.4     Restricted Stock/Restricted Stock Units. If Restricted Stock and/or
Restricted Stock Units are granted to a Participant under an Award, the
Committee shall establish: (i) the number of shares of Restricted Stock and/or
the number of Restricted Stock Units awarded, (ii) the price, if any, to be paid
by the Participant for such Restricted Stock and/or Restricted Stock Units,
(iii) the time(s) within which such Award may be subject to forfeiture, (iv)
specified Performance Goals of the Company, a Subsidiary, any division thereof
or any group of Employees of the Company, or other criteria, if any, which the
Committee determines must be met in order to remove any restrictions (including
vesting) on such Award, and (v) all other terms of the Restricted Stock and/or
Restricted Stock Units,

Page 7

--------------------------------------------------------------------------------



which shall be consistent with this Plan. The provisions of Restricted Stock
and/or Restricted Stock Units need not be the same with respect to each
Participant.


(a)          Record of Shares. Each Participant who is awarded Restricted Stock
shall be issued the number of shares of Common Stock specified in the Award
Agreement for such Restricted Stock, and such shares shall be recorded in the
share transfer records of the Company and ownership of such shares shall be
evidenced by a book entry notation in the share transfer records of the
Company’s transfer agent. Such shares shall be registered in the name of the
Participant, subject to any restrictions in effect for the Award.


(b)          Restrictions and Conditions. Shares of Restricted Stock and
Restricted Stock Units shall be subject to the following restrictions and
conditions:


(i)          Subject to the other provisions of this Plan and the terms of the
particular Award Agreements, during such period as may be determined by the
Committee commencing on the Date of Grant (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge or assign shares of
Restricted Stock and/or Restricted Stock Units. Any Restricted Stock or
Restricted Stock Units not granted pursuant to a Performance Award shall have a
minimum Restriction Period of three years from the Date of Grant, provided that
the Committee may provide for earlier vesting following a Change in Control or
upon an Employee’s termination of employment by reason of death, disability or
Retirement. Except for these limitations, the Committee may in its sole
discretion, remove any or all of the restrictions on such Restricted Stock
and/or Restricted Stock Units whenever it may determine that, by reason of
changes in applicable laws or other changes in circumstances arising after the
date of the Award, such action is appropriate.


(ii)          Except as provided in subparagraph (i) above and subject to the
terms of a Participant's Award Agreement, the Participant shall have, with
respect to his or her Restricted Stock, all of the rights of a stockholder of
the Company, including the right to vote the Shares, and the right to receive
any dividends thereon. Certificates or other evidence of ownership of shares of
Common Stock free of restriction under this Plan shall be delivered to the
Participant promptly after, and only after, the Restriction Period shall expire
without forfeiture in respect of such shares of Common Stock. Each Participant,
by his or her acceptance of Restricted Stock, shall irrevocably grant to the
Company a power of attorney to transfer any forfeited shares to the Company and
agrees to execute any documents requested by the Company in connection with such
forfeiture and transfer.


(iii)          The Restriction Period of Restricted Stock and/or Restricted
Stock Units shall commence on the Date of Grant and, subject to Article 15 of
the Plan, unless otherwise established by the Committee in the Award Agreement
setting forth the terms of the Restricted Stock and/or Restricted Stock Units,
shall expire upon satisfaction of the conditions set forth in the Award
Agreement; such conditions may provide for vesting based on (i) length of
continuous service, (ii) achievement of specific business objectives, (iii)
increases in specified indices, (iv) attainment of specified growth rates, or
(v) other comparable Performance Measurements, as may be determined by the
Committee in its sole discretion.


(c)          Forfeiture. Except as otherwise determined by the Committee or the
Chief Executive Officer, the provisions of Article 9 shall apply with respect to
Restricted Stock granted hereunder.



Page 8

--------------------------------------------------------------------------------



6.5     SARs and Limited SARs.


(a)          An SAR shall entitle the Participant at his or her election to
surrender to the Company the SAR, or portion thereof, as the Participant shall
choose, and to receive from the Company in exchange therefore cash in an amount
equal to the excess (if any) of the Fair Market Value (as of the date of the
exercise of the SAR) per share over the SAR Price per share specified in such
SAR, multiplied by the total number of shares of the SAR being surrendered. In
the discretion of the Committee, the Company may satisfy its obligation upon
exercise of an SAR by the distribution of that number of shares of Common Stock
having an aggregate Fair Market Value (as of the date of the exercise of the
SAR) equal to the amount of cash otherwise payable to the Participant with a
cash settlement to be made for any fractional share interests, or the Company
may settle such obligation in part with shares of Common Stock and in part with
cash.


(b)          A Limited SAR shall allow the Participant to receive from the
Company cash in an amount equal to the excess (if any) of the Fair Market Value
(as of the date of the exercise of the Limited SAR) per share over the Limited
SAR Price per share specified in such Limited SAR, multiplied by the total
number of shares of the Limited SAR being surrendered. The Company will satisfy
its obligation with a cash settlement to be made for any fractional Limited SAR.
Limited SARs will expire without consideration upon the vesting, exercise, or
settlement, in shares and/or in cash, of Awards for which the Limited SAR was
granted in tandem.


6.6     Tandem Awards. The Committee may grant two or more Incentives in one
Award in the form of a “tandem award,” so that the right of the Participant to
exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised. For example, if a Stock Option and an SAR are issued in
a tandem Award, and the Participant exercises the SAR with respect to 100 shares
of Common Stock, the right of the Participant to exercise the related Stock
Option shall be canceled to the extent of 100 shares of Common Stock.


6.7     Performance Based Awards.


(a)          Grant of Performance Awards. The Committee may issue Performance
Awards in the form of Performance Units, Performance Shares, Performance Cash,
or Dividend Equivalents to Participants subject to the Performance Goals and
Performance Period as it shall determine. The terms and conditions of each
Performance Award will be set forth in the Award Agreement. The Committee shall
have complete discretion in determining the number and/or value of Performance
Awards granted to each Participant. Any Performance Units or Performance Shares
granted under the Plan shall have a minimum Restriction Period of one year from
the Date of Grant, provided that the Committee may provide for earlier vesting
following a Change in Control or upon a Participant’s termination of service by
reason of death, disability or Retirement. Participants receiving Performance
Awards are not required to pay the Company therefor (except for applicable tax
withholding) other than the rendering of services.


(b)          Value of Performance Awards. The Committee shall set Performance
Goals in its discretion for each Participant who is granted a Performance Award.
Such Performance Goals may be particular to a Participant, may relate to the
performance of the Subsidiary or division which employs him or her, may be based
on the performance of the Company generally, or a combination of the foregoing.
The Performance Goals may be based on achievement of financial statement
objectives, or any other objectives established by the Committee. The
Performance Goals may be absolute in their terms or measured in relationship to
other companies similarly or otherwise situated. The extent to which such
Performance Goals are met will determine the number and/or value of the
Performance Award to the Participant.
(c)          Form of Payment. Payment of the amount to which a Participant shall
be entitled upon the settlement of a Performance Award shall be made in a lump
sum or installments in cash, shares of Common Stock, or a combination thereof as
determined by the Committee. Dividend Equivalents may not be paid on unvested
Performance Shares.

Page 9

--------------------------------------------------------------------------------





6.8     Other Stock Based Awards.


(a)          Grant of Other Stock Based Awards. The Committee may issue to
Participants, either alone or in addition to other Awards made under the Plan,
Stock Unit Awards which may be in the form of Common Stock or other securities.
The value of each such Award shall be based, in whole or in part, on the value
of the underlying Common Stock or other securities. The Committee, in its
discretion, may determine that an Award, either in the form of a Stock Unit
Award under this Section or as an Award granted pursuant to the other provisions
of this Article, may provide to the Participant (i) dividends or Dividend
Equivalents (payable on a current or deferred basis, except not for Stock
Options and unvested SARs) and (ii) cash payments in lieu of or in addition to
an Award. The Committee shall determine the terms, restrictions, conditions,
vesting requirements, and payment rules (all of which are sometimes hereinafter
collectively referred to as “rules”) of the Award and shall set forth those
rules in the related Award Agreement.


(b)          Rules for Stock Unit Awards. The Committee, in its sole and
complete discretion, may grant a Stock Unit Award subject to the following
rules:


(i)           All rights with respect to such Stock Unit Awards granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant or his or her guardian or legal representative.


(ii)          Stock Unit Awards may require the payment of cash consideration by
the Participant in receipt of the Award or provide that the Award, and any
Common Stock or other securities issued in conjunction with the Award be
delivered without the payment of cash consideration.


(iii)        The Committee, in its sole and complete discretion, may establish
certain Performance Criteria that may relate in whole or in part to receipt of
the Stock Unit Awards.


(iv)         Stock Unit Awards may be subject to a deferred payment schedule
and/or vesting over a specified employment period.


(v)          The Committee as a result of certain circumstances may waive or
otherwise remove, in whole or in part, any restriction or condition imposed on a
Stock Unit Award at the time of Award.


ARTICLE 7.     [reserved]


ARTICLE 8.     AWARD PERIOD; VESTING


8.1     Award Period. Subject to the other provisions of this Plan, no Incentive
granted under the Plan may be exercised at any time after the end of its Award
Period.


8.2     Vesting. The Committee, in its sole discretion, may determine that an
Incentive will be immediately exercisable, in whole or in part, or that all or
any portion may not be exercised until a date, or dates, subsequent to its Date
of Grant, or until the occurrence of one or more specified events, subject in
any case to the terms of the Plan. If the Committee imposes conditions upon
exercise, then subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Incentive may
be exercised, consistent with the terms of this Plan.



Page 10

--------------------------------------------------------------------------------



ARTICLE 9.     TERMINATION OF SERVICE


9.1     Termination of Service.


(a)          Vesting and Exercise. Except as otherwise provided in the Plan, or
otherwise determined by the Committee and included in the applicable Award
Agreement, a Stock Option, SAR or other Award having an exercise provision
(each, an “Exercisable Award”) vests in and may be exercised by a Participant
only while the Participant is and has continually been since the date of the
grant of the Exercisable Award an Employee or Non-Employee Director.
(b)          Voluntary Termination by Participant (Exercisable Awards). If a
Participant’s employment or service as a Non-Employee Director is voluntarily
terminated by the Participant (other than through retirement, death or
disability; see Section 9.3 below), then: (i) that portion of any Exercisable
Award that has not vested on or prior to such date of termination shall
automatically lapse and be forfeited, and (ii) all vested but unexercised
Exercisable Awards previously granted to that Participant under the Plan shall
automatically lapse and be forfeited at the close of business on the 30th day
following that date of such Participant's termination, unless an Exercisable
Award expires earlier according to its original terms.
(c)          Involuntary Termination for Cause (Exercisable Awards). If a
Participant's employment or service as a Non-Employee Director is involuntarily
terminated by the Company for Cause: (i) that portion of any Exercisable Award
that has not vested on or prior to such date of termination shall automatically
lapse and be forfeited, and (ii) all vested but unexercised Exercisable Awards
previously granted to that Participant under the Plan shall automatically lapse
and be forfeited at the close of business on the 30th day following that date of
such Participant's termination, unless an Exercisable Award expires earlier
according to its original terms.
(d)          Involuntary Termination Other Than for Cause (Exercisable Awards).
If a Participant's employment or service as a Non-Employee Director is
involuntarily terminated by the Company other than for Cause: (i) that portion
of any Exercisable Award that has not vested on or prior to such date of
termination shall automatically lapse and be forfeited, and (ii) all vested but
unexercised Exercisable Awards previously granted to that Participant under the
Plan shall automatically lapse and be forfeited at the close of business on the
last business day of the twelfth month following the date of the Participant's
termination, unless an Exercisable Award expires earlier according to its
original terms.


9.2     Awards Other Than Exercisable Awards. Except as otherwise provided in
the Plan, or otherwise determined by the Committee and included in the
applicable Award Agreement, if a Participant's employment or service as a
Non-Employee Director is voluntarily terminated by the Participant (other than
through retirement, death or disability; see Section 9.3 below), or is
terminated by the Company with or without Cause, then any Award other than an
Exercisable Award previously granted to that Participant under the Plan that
remains unvested shall automatically lapse and be forfeited at the close of
business on the date of such Participant's termination of employment or service.


9.3     Retirement, Death, Disability. Except as otherwise provided in the Plan,
or otherwise determined by the Committee and included in the applicable Award
Agreement, if a Participant's employment or service as a Non-Employee Director
is terminated because of retirement, death or disability (with the determination
of disability to be made within the sole discretion of the Committee), any Award
held by the Participant shall remain outstanding and vest or become exercisable
according to the Award's original terms, provided that any Restricted Stock or
Restricted Stock Units held by the Participant that remain unvested as of the
date of retirement, death or disability shall immediately vest and become
non-forfeitable as of such date.


9.4     Amendment. Subject to the limitations set forth in Section 6.2 above,
the Committee or the Chief Executive Officer may prescribe new or additional
terms for the vesting, exercise or realization of any Award, provided that no
such action shall deprive a Participant or beneficiary, without his or her
consent, of the right to any benefit accrued to his or her credit at the time of
such action.



Page 11

--------------------------------------------------------------------------------



ARTICLE 10.     EXERCISE OF INCENTIVE


10.1     In General. (a) A vested Incentive may be exercised during its Award
Period, subject to limitations and restrictions set forth therein and in Article
9. A vested Incentive may be exercised at such times and in such amounts as
provided in this Plan and the applicable Award Agreement, subject to the terms
and conditions of the Plan.


           (b)     An Incentive may not be exercised or shares of Common Stock
be issued pursuant to an Award if a necessary listing or quotation of the shares
of Common Stock on a stock exchange or inter-dealer quotation system or any
registration under state or federal securities laws required under the
circumstances has not been accomplished. No Incentive may be exercised for a
fractional share of Common Stock.


10.2     Stock Options. (a) Subject to such administrative regulations as the
Committee may from time to time adopt, a Stock Option may be exercised by the
delivery of written notice to the Company setting forth the number of shares of
Common Stock with respect to which the Stock Option is to be exercised (the
“Exercise Notice”) and the date of exercise thereof (the “Exercise Date”) in
accordance with procedures established by the Company. On the Exercise Date, the
Participant shall deliver to the Company consideration with a value equal to the
total Option Price of the Shares to be purchased, payable as follows: (a) cash,
check, bank draft, or money order payable to the order of the Company, (b)
Common Stock (including Restricted Stock) owned by the Participant on the
Exercise Date, valued at its Fair Market Value on the Exercise Date, (c) by
delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
from the Participant to a broker or dealer, reasonably acceptable to the
Company, to sell certain of the shares of Common Stock purchased upon exercise
of the Stock Option and promptly deliver to the Company the amount of sale
proceeds necessary to pay such purchase price, and/or (d) in any other form of
valid consideration that is acceptable to the Company in its sole discretion. If
shares of Restricted Stock are tendered as consideration for the exercise of a
Stock Option, a number of shares of Common Stock issued upon the exercise of the
Stock Option equal to the number of shares of Restricted Stock used as
consideration therefor shall be subject to the same restrictions and provisions
as the Restricted Stock so submitted, as well as any additional restrictions
that may be imposed by the Committee.


          (b)     Upon payment of all amounts due from the Participant, the
Company shall cause shares of the Common Stock then being purchased to be
delivered as directed by the Participant (or the person exercising the
Participant's Stock Option in the event of his death) at its principal business
office promptly after the Exercise Date, provided that if the Participant has
exercised an Incentive Stock Option, the Company may at its option retain
possession of the Shares acquired upon exercise until the expiration of the
holding periods described in Section 422(a)(1) of the Code. The obligation of
the Company to deliver shares of Common Stock shall, however, be subject to the
condition that if at any time the Committee shall determine in its discretion
that the listing, registration, or qualification of the Stock Option or the
Common Stock upon any securities exchange or inter-dealer quotation system or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the Stock Option or the issuance or purchase of shares of Common Stock
thereunder, the Stock Option may not be exercised in whole or in part unless
such listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


          (c)     If the Participant fails to pay for any of the Common Stock
specified in such notice or fails to accept delivery thereof, the Participant's
right to purchase such Common Stock may be terminated by the Company.


10.3     SARs. Subject to the conditions of this Section and such administrative
regulations as the Committee may from time to time adopt, an SAR may be
exercised by the delivery (including by fax) of written notice to the Committee
setting forth the number of shares of Common Stock with respect to which the SAR
is to be exercised and the date of exercise thereof in accordance with
procedures established by the Company. On the SAR exercise date, the Participant
shall receive from the Company in exchange therefore cash in an amount equal to
the excess (if any) of the Fair Market Value (as of the date of the exercise of
the SAR) per share of Common Stock over the SAR Price per share specified in
such SAR, multiplied by the total number of shares of Common Stock of the SAR
being surrendered. In the discretion of the Committee, the Company may satisfy
its obligation upon exercise of an SAR by the distribution of that number of
shares of Common Stock having an aggregate Fair Market Value (as of the date of
the exercise of the SAR) equal to the amount of cash otherwise payable to the
Participant, with a cash settlement to be made for any fractional share
interests, or the Company may settle such obligation in part with shares of
Common Stock and in part with cash.

Page 12

--------------------------------------------------------------------------------





10.4     Tax Payment Election. Subject to the approval of the Committee, and to
any rules and limitations as the Committee may adopt, a person exercising an
Incentive may make the payment of the amount of any taxes required to be
collected or withheld by the Company in connection with such exercise in whole
or in part by electing, at or before the time of exercise, either (i) to have
the Company withhold from the number of Shares otherwise deliverable a number of
Shares whose value equals the amount of the applicable supplemental wage
withholding required plus any required state, local or employment tax
withholdings, or (ii) to deliver certificates for other Shares owned by the
person exercising the Award, endorsed in blank with appropriate signature
guarantee, having a value equal to the amount otherwise to be collected or
withheld.


10.5     Valuation. Any calculation with respect to a Participant's income,
required tax withholding or other matters required to be made by the Company
upon the exercise of an Incentive shall be made using the Fair Market Value of
the shares of Common Stock on the Exercise Date, whether or not the Exercise
Notice is delivered to the Company before or after the close of trading on that
date, unless otherwise specified by the Committee. Notwithstanding the
foregoing, for Stock Option exercises using the Company’s “same-day-sale for
cash method” or “broker sale for stock method,” a Participant’s taxable gain and
related tax withholding on the exercise will be calculated using the actual
market price at which Shares were sold in the transaction.


ARTICLE 11.     SPECIAL PROVISIONS
APPLICABLE TO COVERED PARTICIPANTS


Awards subject to Performance Criteria paid to Covered Participants under this
Plan shall be governed by the conditions of this Article 11 in addition to the
requirements of Article 6, above. If the conditions set forth under this Article
11 conflict with the requirements of Article 6, the conditions of this Article
11 shall prevail.


11.1     Establishment of Performance Measures, Goals or Criteria. All
Performance Measures, Goals, or Criteria relating to Covered Participants for a
relevant Performance Period shall be established by the Committee in writing
prior to the beginning of the Performance Period, or by such other later date
for the Performance Period as may be permitted under Section 162(m) of the Code.
The Performance Goals may be identical for all Participants or, at the
discretion of the Committee, may be different to reflect more appropriate
measures of individual performance.


11.2     Performance Goals. The Committee shall establish the Performance Goals
relating to Covered Participants for a Performance Period in writing.
Performance Goals may include alternative and multiple Performance Goals and may
be based on one or more business and/or financial criteria. In establishing the
Performance Goals for the Performance Period, the Committee in its discretion
may include one or any combination of the following criteria in either absolute
or relative terms, for the Company or any Subsidiary:


(a)     Increased revenue;
(b)     Net income measures (including but not limited to income after capital
costs and income before or after taxes);
(c)     Stock price measures (including but not limited to growth measures and
total stockholder return);
(d)     Market share;
(e)     Earnings per share (actual or targeted growth);
(f)      Earnings before interest, taxes, depreciation, and amortization
(“EBITDA”);
(g)     Economic value added (“EVA®”);
(h)     Cash flow measures (including but not limited to net cash flow and
adjusted net cash measures);
(i)      Return measures (including but not limited to return on equity, return
on average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity);
(j)      Operating measures (including operating income, funds from operations,
cash from operations, after-tax operating income, sales volumes, production
volumes, and production efficiency including mechanical availability);
(k)     Expense measures (including but not limited to cost-per-barrel, overhead
cost and cost management, and general and administrative expense);
(l)      Margins;
(m)    Stockholder value;
(n)     Total stockholder return;

Page 13

--------------------------------------------------------------------------------



(o)     Proceeds from dispositions;
(p)     Production volumes;
(q)     Refinery runs or refinery utilization;
(r)     Total market value; and
(s)     Corporate values measures (including ethics compliance, health,
environmental, and safety).


11.3     Compliance with Section 162(m). The Performance Goals must be objective
and must satisfy third party “objectivity” standards under Section 162(m) of the
Code, and the regulations promulgated thereunder. In interpreting Plan
provisions relating to Awards subject to Performance Goals paid to Covered
Participants, it is the intent of the Plan to conform with the standards of
Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions.


11.4     Adjustments. The Committee is authorized to make adjustments in the
method of calculating attainment of Performance Goals in recognition of: (i)
extraordinary or non-recurring items, (ii) changes in tax laws, (iii) changes in
generally accepted accounting principles or changes in accounting principles,
(iv) charges related to restructured or discontinued operations, (v) restatement
of prior period financial results, and (vi) any other unusual, non-recurring
gain or loss that is separately identified and quantified in the Company's
financial statements. Notwithstanding the foregoing, the Committee may, at its
sole discretion, reduce the performance results upon which Awards are based
under the Plan, to offset any unintended result(s) arising from events not
anticipated when the Performance Goals were established, or for any other
purpose, provided that such adjustment is permitted by Section 162(m) of the
Code.


11.5     Discretionary Adjustments. The Performance Goals shall not allow for
any discretion by the Committee as to an increase in any Award, but discretion
to lower an Award is permissible.


11.6     Certification. The Award and payment of any Award under this Plan to a
Covered Participant with respect to a relevant Performance Period shall be
contingent upon the attainment of the Performance Goals that are applicable to
such Covered Participant. The Committee shall certify in writing prior to
payment of any such Award that such applicable Performance Goals relating to the
Award are satisfied. Approved minutes of the Committee may be used for this
purpose.


11.7     Other Considerations. All Awards to Covered Participants under this
Plan shall be further subject to such other conditions, restrictions, and
requirements as the Committee may determine to be necessary to carry out the
purpose of this Article 11.


ARTICLE 12.     AMENDMENT OR DISCONTINUANCE


12.1     In General. Subject to the limitations set forth in this Article 12,
the Committee may at any time and from time to time, without the consent of the
Participants, alter, amend, revise, suspend, or discontinue the Plan in whole or
in part, provided that no amendment that requires stockholder approval under the
rules of the national exchange on which the shares of Common Stock are listed
(or in order for the Plan and Incentives awarded under the Plan to continue to
comply with Section 162(m) of the Code, including any successors to such
Section), shall be effective unless such amendment shall be approved by the
requisite vote of the stockholders of the Company entitled to vote thereon. Any
such amendment shall, to the extent deemed necessary or advisable by the
Committee, be applicable to any outstanding Incentives theretofore granted under
the Plan, notwithstanding any contrary provisions contained in any Award
Agreement. In the event of any such amendment to the Plan, the holder of any
Incentive outstanding under the Plan shall, upon request of the Committee and as
a condition to the exercisability thereof, execute a conforming amendment in the
form prescribed by the Committee to any Award Agreement relating thereto.



Page 14

--------------------------------------------------------------------------------



12.2     Amendments to Awards. Subject to the limitations set forth in the Plan,
the Committee may waive any conditions or rights under, amend any terms of, or
alter any Award theretofore granted, provided that, unless required by law, no
action contemplated or permitted by this Article 12 shall adversely affect any
rights of Participants or obligations of the Company to Participants with
respect to any Incentive theretofore granted under the Plan without the consent
of the affected Participant.


12.3     Unusual or Nonrecurring Events. The Committee is hereby authorized to
make adjustments in the terms, conditions, and criteria of Awards in recognition
of unusual or nonrecurring events (including the events described in Section 14
of the Plan) affecting the Company, any Subsidiary, or the financial statements
of the Company, or in recognition of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.


ARTICLE 13.     EFFECTIVE DATE AND TERM


The Plan shall become effective on the date of its approval by the stockholders
of the Company, and shall continue in existence and force for a period of 10
years thereafter, subject to earlier termination as prescribed under Article 12
above. After termination of the Plan no future Awards may be granted hereunder,
but any Awards or Incentives granted before the date of termination will
continue to be in effect in accordance with their terms and conditions.


ARTICLE 14.     CAPITAL ADJUSTMENTS


14.1     In General. If at any time while the Plan is in effect, or Incentives
are outstanding, there shall be any increase or decrease in the number of issued
and outstanding shares of Common Stock resulting from (i) the declaration or
payment of a stock dividend, (ii) any recapitalization resulting in a stock
split-up, combination, or exchange of shares of Common Stock, or (iii) other
increase or decrease in such shares of Common Stock effected without receipt of
consideration by the Company, then:


(a)          An appropriate adjustment shall be made in the maximum number of
shares of Common Stock then subject to being awarded under the Plan and in the
maximum number of shares of Common Stock that may be awarded to a Participant to
the end that the same proportion of the Company’s issued and outstanding shares
of Common Stock shall continue to be subject to being so awarded.


(b)          Appropriate adjustments shall be made in the number of shares of
Common Stock and the Option Price thereof then subject to purchase pursuant to
each such Stock Option previously granted and unexercised, to the end that the
same proportion of the Company’s issued and outstanding shares of Common Stock
in each such instance shall remain subject to purchase at the same aggregate
Option Price.


(c)          Appropriate adjustments shall be made in the number of SARs and the
SAR Price thereof then subject to exercise pursuant to each such SAR previously
granted and unexercised, to the end that the same proportion of the Company’s
issued and outstanding shares of Common Stock in each instance shall remain
subject to exercise at the same aggregate SAR Price.


(d)          Appropriate adjustments shall be made in the number of outstanding
shares of Restricted Stock with respect to which restrictions have not yet
lapsed prior to any such change.


(e)          Appropriate adjustments shall be made with respect to shares of
Common Stock applicable to any other Incentives previously awarded under the
Plan as the Committee, in its sole discretion, deems appropriate, consistent
with the event.



Page 15

--------------------------------------------------------------------------------



14.2     Issuance of Stock or Other Convertible Securities. Except as otherwise
expressly provided herein, the issuance by the Company of shares of its capital
stock of any class, or securities convertible into shares of capital stock of
any class, either in connection with direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Company convertible into such shares or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to (i)
the number of or Option Price of shares of Common Stock then subject to
outstanding Stock Options granted under the Plan, (ii) the number of or SAR
Price or SARs then subject to outstanding SARs granted under the Plan, (iii) the
number of outstanding shares of Restricted Stock, or (iv) the number of shares
of Common Stock otherwise payable under any other Incentive.


14.3     Notification. Upon the occurrence of each event requiring an adjustment
with respect to any Incentive, the Company shall notify each affected
Participant its computation of such adjustment, which shall be conclusive and
shall be binding upon each such Participant.


ARTICLE 15.     RECAPITALIZATION, MERGER AND CONSOLIDATION;
CHANGE OF CONTROL


15.1      Adjustments, Recapitalizations, Reorganizations, or Other Adjustments.
The existence of this Plan and Incentives granted hereunder shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure and its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


15.2      Acquiring Entity. Subject to any required action by the stockholders,
if the Company shall be the surviving or resulting corporation in any merger,
consolidation or share exchange, any Incentive granted hereunder shall pertain
to and apply to the securities or rights (including cash, property, or assets)
to which a Participant would have been entitled.


15.3     Acquired Entity. In the event of any merger, consolidation or share
exchange pursuant to which the Company is not the surviving or resulting
corporation, there shall be substituted for each share of Common Stock subject
to the unexercised portions of such outstanding Incentives, that number of
shares of each class of stock or other securities or that amount of cash,
property, or assets of the surviving, resulting or consolidated company that
were distributed or distributable to the stockholders of the Company in respect
to each share of Common Stock held by them, such outstanding Incentives to be
thereafter exercisable for such stock, securities, cash, or property in
accordance with their terms.


15.4     Change of Control. Unless otherwise specifically prohibited under
applicable laws, or by the rules of any governing governmental agency or
authority or national securities exchange, or any policy previously adopted by
the Board, the Committee may, in its sole discretion, at the time an Award is
made or granted hereunder or at any time prior to, coincident with, or after the
time of a Change of Control, take one of the following actions which shall apply
only upon the occurrence of a Change of Control or, if later, upon the action
being taken:


(a)   Provide for the acceleration of any time periods, or the waiver of any
other conditions, relating to the vesting, exercise, payment, or distribution of
an Award so that any Award to a Participant whose employment has been terminated
as a result of a Change in Control may be vested, exercised, paid, or
distributed in full on or before a date fixed by the Committee, and in
connection therewith the Committee may (i) provide for an extended period to
exercise Options (not to exceed the original term) and (ii) determine the level
of attainment of any applicable performance goals;


(b)   Provide for the purchase of any Awards from a participant whose employment
has been terminated as a result of a Change of Control, upon the Participant’s
request, for an amount of cash equal to the amount that could have been obtained
upon the exercise, payment, or distribution of such rights had such Award been
currently exercisable or payable; or

Page 16

--------------------------------------------------------------------------------





(c)   Cause the Awards then outstanding to be assumed, or new rights substituted
therefore, by the surviving corporation in such Change of Control.


For purposes of sub‐paragraphs (a) and (b) above, any Participant whose
employment is either (i) terminated by the Company other than for “Cause,” or
(ii) terminated by the Participant for “Good Reason” (each as defined in this
Plan) in either case upon, or on or prior to the second anniversary of a Change
of Control, shall be deemed to have been terminated as a result of the Change of
Control.


ARTICLE 16.     LIQUIDATION OR DISSOLUTION


In case the Company shall, at any time while any Incentive under this Plan shall
be in force and remain unexpired, sell all or substantially all of its property,
or dissolve, liquidate, or wind up its affairs (each, a “Dissolution Event”),
then each Participant shall be thereafter entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company. If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) then in such event the Option Prices or SAR Prices then in
effect with respect to each Stock Option or SAR shall be reduced, on the payment
date of such distribution, in proportion to the percentage reduction in the
tangible book value of the shares of the Company’s Common Stock (determined in
accordance with generally accepted accounting principles) resulting by reason of
such distribution.


ARTICLE 17.     ADDITIONAL AUTHORITY OF COMMITTEE


In addition to the Committee's authority set forth elsewhere in this Plan, in
order to maintain a Participant’s rights in the event of any Change of Control
or Dissolution Event described under Articles 15 and 16, the Committee, as
constituted before the Change of Control or Dissolution Event, is hereby
authorized, and has sole discretion, as to any Incentive, either at the time the
Award is made hereunder or any time thereafter, to take any one or more of the
following actions:


(a)          provide for the purchase of any Incentive, upon the Participant's
request, for an amount of cash equal to the amount that could have been attained
upon the exercise of the Incentive or realization of the Participant's rights in
the Incentive had the Incentive been currently exercisable or payable;


(b)          adjust any outstanding Incentive as the Committee deems appropriate
to reflect the Change of Control or Dissolution Event; or


(c)          cause any outstanding Incentive to be assumed, or new rights
substituted therefor, by the acquiring or surviving corporation after a Change
of Control or successor following a Dissolution Event.


(d)          The Committee may in its discretion include other provisions and
limitations in any Award Agreement as it may deem equitable and in the best
interests of the Company.


ARTICLE 18.     INCENTIVES IN SUBSTITUTION FOR
INCENTIVES GRANTED BY OTHER CORPORATIONS


Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees of a corporation who become or are about
to become Employees of the Company or any Subsidiary as a result of a merger or
consolidation of the employing corporation with the Company or the acquisition
by the Company of stock of the employing corporation. The terms and conditions
of the substitute Incentives so granted may vary from the terms and conditions
set forth in this Plan to such extent as the Board at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the Incentives
in substitution for which they are granted.



Page 17

--------------------------------------------------------------------------------



ARTICLE 19.     MISCELLANEOUS PROVISIONS


19.1     Code Section 409A. Notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an applicable tax under Section 409A of the Internal Revenue Code
of 1986, as amended and related regulations and Treasury pronouncements
(“Section 409A”), that Plan provision or Award may be reformed to avoid
imposition of the applicable tax and no action taken to comply with Section 409A
shall be deemed to adversely affect the Participant’s rights to an Award. This
Plan is intended to comply, and shall be administered consistently in all
respects, with Section 409A, and the regulations and additional guidance
promulgated thereunder to the extent applicable. Accordingly, the Company shall
have the authority to take any action, or refrain from taking any action, with
respect to this Plan or any Award hereunder that is reasonably necessary to
ensure compliance with Code Section 409A (provided that the Company shall choose
the action that best preserves the value of payments and benefits provided to
Participant that is consistent with Code Section 409A); this Plan shall be
interpreted in a manner that is consistent with Code Section 409A. In
furtherance, but not in limitation of the foregoing:
(a)          in no event may Participant designate, directly or indirectly, the
calendar year of any payment to be made hereunder;
(b)          to the extent the Participant is a “specified employee” within the
meaning of Code Section 409A, payments, if any, that constitute a “deferral of
compensation” under Code Section 409A and that would otherwise become due during
the first six months following Participant’s termination of employment shall be
delayed and all such delayed payments shall be paid in full in the seventh month
after such termination date, provided that the above delay shall not apply to
any payment that is excepted from coverage by Code Section 409A, such as a
payment covered by the short-term deferral exception described in Treasury
Regulations Section 1.409A-1(b)(4).


19.2     Investment Intent. The Company may require that there be presented to
and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Incentives granted or the shares of Common
Stock to be purchased or transferred are being acquired for investment and not
with a view to their distribution.


19.3     No Right to Continued Employment. Neither the Plan nor any Incentive
granted under the Plan shall confer upon any Participant any right with respect
to continuance of employment by the Company or any Subsidiary.


19.4     Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or any
Affiliate, or to a committee of such officers or managers, the authority,
subject to the terms and limitations the Committee shall determine, to grant
Awards or to cancel, modify or waive rights with respect to, or to amend,
suspend, or terminate Awards.


19.5     Indemnification of Board and Committee. No member of the Board or the
Committee, nor any officer or employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company acting on their behalf shall, to the fullest extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination, or interpretation.


19.6     Effect of the Plan. Neither the adoption of this Plan nor any action of
the Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.
 
19.7     Compliance with Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Incentive if the issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded (including without limitation Section 16 of
the Securities Exchange Act of 1934 and 162(m) of the Code), and, as a condition
of any sale or issuance of shares of Common Stock under

Page 18

--------------------------------------------------------------------------------



an Incentive, the Committee may require such agreements or undertakings, if any,
as the Committee may deem necessary or advisable to assure compliance with any
such law or regulation. The Plan, the grant and exercise of Incentives
hereunder, and the obligation of the Company to sell and deliver shares of
Common Stock, shall be subject to all applicable federal and state laws, rules
and regulations and to such approvals by any government or regulatory agency as
may be required, and the grant or making of any Award shall be conditional and
shall be granted or awarded subject to acceptance of the Shares deliverable
pursuant to the Award for listing on the NYSE.


19.8     Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.


19.9     Tax Requirements, Withholding. The Company or any Affiliate is hereby
authorized to withhold from any Award, from any payment due or transfer made
under any Award or under the Plan or from any compensation or other amount owing
to a Participant the amount (in cash, Shares, other securities, other Awards or
other property) of any applicable withholding taxes with respect to an Award,
its exercise, the lapse of restrictions thereon, payment or transfer under an
Award or under the Plan, and to take any other action necessary in the opinion
of the Company to satisfy all obligations for the payment of the taxes.
Notwithstanding the foregoing, in the event of an assignment of a Non-qualified
Stock Option or SAR, the Participant who assigns the Non-qualified Stock Option
or SAR shall remain subject to withholding taxes upon exercise of the
Non-qualified Stock Option or SAR by the transferee to the extent required by
the Code or the rules and regulations promulgated thereunder. Such payments
shall be required to be made prior to the delivery of any shares of Common
Stock. Such payment may be made in cash, by check, or through the delivery of
shares of Common Stock owned by the Participant (which may be effected by the
actual delivery of shares of Common Stock by the Participant or by the Company's
withholding a number of shares to be issued upon the exercise of a Stock Option,
if applicable), which shares have an aggregate Fair Market Value equal to the
required minimum withholding payment, or any combination thereof.


19.10    Assignability. (a) Incentive Stock Options may not be transferred or
assigned other than by will or the laws of descent and distribution and may be
exercised during the lifetime of the Participant only by the Participant or the
Participant's legally authorized representative, and each Award Agreement in
respect of an Incentive Stock Option shall so provide. The designation by a
Participant of a beneficiary will not constitute a transfer of the Stock Option.
The Committee may waive or modify any limitation contained in the preceding
sentences of this Section 19.10 that is not required for compliance with Section
422 of the Code.


          (b)     The Committee may, in its discretion, authorize all or a
portion of a Non-qualified Stock Option or SAR to be granted to a Participant to
be on terms which permit transfer by such Participant to (i) the spouse,
children or grandchildren of the Participant (“Immediate Family Members”), (ii)
a trust or trusts for the exclusive benefit of such Immediate Family Members, or
(iii) a partnership in which such Immediate Family Members are the only
partners, (iv) an entity exempt from federal income tax pursuant to Section
501(c)(3) of the Code or any successor provision, or (v) a split interest trust
or pooled income fund described in Section 2522(c)(2) of the Code or any
successor provision, provided that (a) there shall be no consideration for any
such transfer, (b) the Award Agreement pursuant to which such Non-qualified
Stock Option or SAR is granted must be approved by the Committee and must
expressly provide for transferability in a manner consistent with this Section,
and (c) subsequent transfers of transferred Non-qualified Stock Options or SARs
shall be prohibited except those by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order as defined in the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended.
Following transfer, any such Non-qualified Stock Option and SAR shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer, provided that for purposes of Articles 10, 12, 14, 16 and 18
hereof the term “Participant” shall be deemed to include the transferee. The
events of Termination of Service shall continue to be applied with respect to
the original Participant, following which the Non-qualified Stock Options and
SARs shall be exercisable by the transferee only to the extent and for the
periods specified in the Award Agreement. The Committee and the Company shall
have no obligation to inform any transferee of a Non-qualified Stock Option or
SAR of any expiration, termination, lapse or acceleration of such Option. The
Company shall have no obligation to register with any federal or state
securities commission or agency

Page 19

--------------------------------------------------------------------------------



any Common Stock issuable or issued under a Non-qualified Stock Option or SAR
that has been transferred by a Participant under this Section 19.10.


19.11     No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or any fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.


19.12     Governing Law. The validity, construction and effect of the Plan and
any actions taken or relating to the Plan shall be determined in accordance with
the laws of the State of Texas and applicable federal law.


19.13     Successors and Assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, expressly
to assume and agree to perform the Company's obligations under this Plan in the
same manner and to the same extent that the Company would be required to perform
them if no such succession had taken place. As used herein, the “Company” shall
mean the Company as herein before defined and any aforesaid successor to its
business and/or assets.


19.14     No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Shares or whether fractional Shares or any rights
thereto shall be canceled, terminated, or otherwise eliminated.



Page 20